Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
It is noted that “of a fuel cell” in the preamble of claims 1 and 8 is not considered to positively recite a fuel cell.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The terms “high water vapor permeability” and “low water vapor permeability” in the claims are relative terms and are considered to be indefinite.  The terms are not defined in the specification in a way that a skilled artisan would be apprised what “high” and “low” must mean 
Claim 10 recites that “the microporous layer comprises at least one layer.”  This limitation is unclear and appears to fail to further limit the parent claims.  Parent claim 8 defines “a microporous layer [that] has the microporous layer structure according to claim 1,” and claim 1 defines “a microporous layer structure […] comprising: a microporous layer having high water permeability and a microporous layer having low water permeability”.  It is unclear if claim 10 is a reference to “a microporous layer” in claim 8, which already has two layers (claim 1), or if it is a reference to one of the microporous layers (high/low permeability) defined in claim 1.  If the former interpretation is adopted, claim 10 appears to fail to further limit claims 1 and 8.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003092112.  
The reference teaches a fuel cell comprising a microporous layer structure comprising a layer having a high water vapor permeability (30, composed of 32, 33, 34) and a layer having a low water vapor permeability (31, composed of 51, 52, 53) (see [0079], [0088]-[0091], [0098]-  


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007323939.  
The reference teaches a fuel cell comprising a microporous layer structure comprising a layer having a high water vapor permeability (less hydrophobic layer 76) and a layer having a low water vapor permeability (more hydrophobic layer 74) (see Fig. 4, [0044]).  In the direction of air flow, the thickness of layer 76 increases progressively, and the thickness of layer 74 decreases progressively (Fig. 4), wherein the two layers together have a uniform total thickness.  At the air inlet, layer 76 is thinner than layer 74, and at the outlet, layer 76 is thicker than layer 74.   Thus, claim 1 is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003092112.   
The reference is applied to claim 1 for the reasons stated above.  Regarding claim 8, the reference is directed to a fuel cell comprising a membrane electrode assembly comprising an electrolyte membrane (22), a catalytic electrode layer (29), and a microporous layer comprising the two layer structure (32/33/34, 51/52/53) noted above, that are sequentially stacked.  Regarding claim 10, the microporous layer comprises two layers as noted above. 
The reference does not teach an additional “diffusion layer” stacked on the outside of the microporous layer in the embodiment of Fig. 7, as recited in claim 8. 

Regarding claim 9, this claim recites that the layer having high water permeability is arranged “on a side of the gas diffusion layer.”  This structure would result from making the above modification (the order of the layers, starting from the uniform diffusion layer, would be:  uniform diffusion layer, tapered low water permeability layer 31, and tapered high water permeability layer 30; it is noted that the claim language “on a side of” is met because “30” is “on a side of” the uniform diffusion layer; the exact order of the layers is not recited in the claim).  
Regarding claims 2-4 and 11-13, these claims recite relative microporous layer thicknesses, total microporous layer thickness, and relative porosity of the layers. 
These limitations/ranges would have been rendered obvious to one of ordinary skill in the art as the artisan could routinely optimize these values.  Paragraph [0097] discusses the pore sizes between the layers 30 and 31 to control evaporation appropriately.  It is further noted that [0112] the average pore ratio, and the thickness of each porous layer along the flow direction of the oxidant gas” (emphasis added).   Based on these disclosures, the skilled artisan would easily be able optimize the relative microporous layer thicknesses, total microporous layer thickness, and relative porosity of the layers.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Each of these parameters/ratios affects the overall evaporation characteristic which is the goal of the JP ‘112 reference.  As such, these claims would be rendered obvious.  
	Regarding claims 5-7 and 14-16, these claims recite a method of making the microporous layer structure (or in the case of claims 14-16, the claims recite the membrane electrode assembly of claim 8, made by the process; thus these claims are product-by-process claims).  
	JP ‘112 teaches a general method of making wherein a gas diffusion layer (diffusion layer 31 in either embodiment noted above) is coated with solutions that collectively make up layer 30 (see [0112], also [0085]-[0091]).  Based on the rationale presented above, uniform substrate 31 would serve as a basis for coating variable microporous layer 31 and variable microporous layer 30 to form the dual layer microporous structure.  Regarding claims 5 and 14, a “first slurry” for coating layer 30 is disclosed in [0088]-[0091], which comprises a carbon powder, solvent, and adhesive agent (PTFE).  Although a “dispersant” is not disclosed, such dispersants are commonly used and are therefore obvious to one skilled in the art.  
 	JP ‘112 does not expressly teach that a “second slurry” that forms variable layer 31 and comprising the same components as the first slurry is formed and is coated on the diffusion layer either before or after layer 30, as recited in claims 5 and 14.  

	Regarding claims 6 and 15, which recite the relative sizes of the carbon particles in the two slurries, it would have been obvious to adjust the carbon particle sizes in the slurries for the same reasons as expressed above; that is, to affect the porosities/pore sizes of the layers and thus evaporation properties.  
	Regarding claims 7 and 16, it would have been obvious to perform the coating with an apparatus with a slit or a scraper (e.g. doctor blade).  Such devices are conventional in the art for the intended purpose.  Accordingly, these claims would be rendered obvious. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.




/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
November 20, 2021